Mr. Justice Dever delivered the opinion of the court. 4. Carriers, § 456* — what constitutes material variance in action by street car passenger for personal injuries. Where a declaration, in an action against a street railroad for personal injuries sustained by a passenger, charges an injury while plaintiff was attempting to get on the rear end of one of defendants’ street cars, there can be no recovery under proof of an injury due to negligence of defendants causing a fall from the car after it had started and plaintiff was safely thereon. 5. Instructions, § 7* — necessity of accuracy in. In a negligence action where the evidence is very close, the jury should be accurately instructed. 6. Damages, § 200* — when instruction on in negligence action is erroneous. In a negligence action, an instruction that in estimating damages the jury were to consider all the facts and circumstances as shown by the evidence as to the nature and extent of plaintiff’s physical injuries, his suffering in body, if any, resulting from such physical injuries and also such future suffering and loss of health, if any, he may have sustained or would sustain by reason of such injuries, his loss of time and inability to work, if any, resulting from such injuries, was erroneous because not confining the damages to such injuries as were caused by the accident.